Citation Nr: 0329022	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  94-26 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On April 1, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran had active duty in the 
United States Army from June 1969 to 
March 1971.  The veteran states that he 
suffered the following disabilities or 
injuries while in service: back injury 
and left leg injury.  Contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
obtain the following service records: All 
service medical records, entrance and 
separation examination reports, Surgeon 
General's Office records, Sick reports 
(from June 1969 to August 1969, September 
1969 to November 1969, and January 1970 
to March 1970 for the back), (from March 
1970 to May 1970 and March 1971 to May 
1971 for the back and leg), morning 
reports (from June 1969 to August 1969, 
September 1969 to November 1969, and 
January 1970 to March 1970, March 1970 to 
May 1970 and March 1971 to May 1971), and 
Medical or physical evaluation board 
reports.  If no service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.
In so doing, provide to the NPRC a copy 
of the NA Form 13055 signed by the 
veteran in June 2001 (associated with the 
claims file in July 2001), and a copy of 
the veteran's DA Form 20 (associated with 
the claims file in September 1998).

2.  The record indicates that the veteran 
may have received in-patient hospital 
treatment in service for back and left 
leg injuries or disabilities.  Please 
contact the veteran and ask him to 
provide as much information as possible 
about the specific dates and places of 
in-patient treatment for these 
disabilities; including the name(s) of 
the military hospital(s) or clinic(s), if 
known, and the location(s) of the 
hospital(s) or clinic(s). 
 
If the veteran indicates in-patient 
hospital treatment of the left knee or 
back during service, please do the 
following:  When the veteran responds, 
furnish this information in contacting 
the National Personnel Records Center 
(NPRC), or any other appropriate agency, 
to request all available clinical records 
concerning the period(s) of in-patient 
care identified.  Also provide to the 
NPRC, or any other appropriate agency, a 
copy of the NA Form 13055 signed by the 
veteran in June 2001 (associated with the 
claims file), and a copy of the veteran's 
DA Form 20 (also associated with the 
claims file).  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact. 

3.  The evidence shows that employment-
related records may be in the possession 
of the San Antonio Metropolitan Health 
District, Division of Occupational 
Health, 401 W. Commerce St., Suite #326, 
Phone (210) 207-8890, Fax (210) 207-8902.  
The veteran reports having been released 
from prison in July 1974, and applying 
for employment with the City of San 
Antonio, TX, under the Comprehensive 
Employment Training Act (CETA).  He 
reports that he was given a physical and 
psychological evaluation in connection 
with the CETA program, apparently by the 
city of San Antonio.  Please contact the 
San Antonio Metropolitan Health District, 
Division of Occupational Health, and 
request a copy of all available medical 
and employment related records.  If no 
medical or other records are available, 
please obtain an explanation as to why no 
records are available.  Also, please 
request a list of any further possible 
sources of medical or employment related 
records produced pursuant to the 
veteran's participation in the San 
Antonio CETA program.

4.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for back and left leg or 
left knee disability, to include such 
disability due to or related to 
osteoporosis, during the period from July 
1974 to the present.  Obtain records from 
each health care provider the appellant 
identifies.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





